            Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 1 of 6




                  In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 10-717V
                                          (Not to be published)

*****************************
                                        *
RONNI KOLLASCH and                      *
CHRISTOPHER KOLLASCH, as parents and    *                                   Chief Special Master Corcoran
natural guardians of their minor child, *
Q.K.,                                   *
                                        *                                   Filed: July 20, 2021
                      Petitioners,      *
                                        *
              v.                        *
                                        *
SECRETARY OF HEALTH AND                 *
HUMAN SERVICES,                         *
                                        *
                      Respondent.       *
                                        *
*****************************

Kathleeen M. Loucks, Lommen Abdo, P.A., Minneapolis, MN, for Petitioners.

Lara A. Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.


            DECISION GRANTING IN PART ATTORNEY’S FEES AND COSTS 1

        On October 21, 2010, Ronni and Christopher Kollasch filed a petition on behalf of their
minor child, Q.K., seeking compensation under the National Vaccine Injury Compensation
Program (“Vaccine Program”). 2 Petitioners alleged Q.K. suffered from transverse myelitis as a
result of his November 18, 2009 flu vaccine. The parties settled the matter, and a decision granting

1
  Because this Decision contains a reasoned explanation for my actions in this case, it must be posted on the United
States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
          Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 2 of 6




damages based on their stipulated settlement was filed in July 2012 (ECF No. 35), with judgment
entering August 1, 2012 (ECF No. 37).

        Eight years later, Petitioners requested that the case be reopened to obtain relief from the
Judgment, asserting that difficulties in caring for Q.K. (some of which were brought on by the
COVID-19 Pandemic) necessitated modification of the annuity payment schedule. ECF No. 51.
After the matter was briefed, I issued an order on April 6, 2021, denying Petitioners’ Motion to
Reopen the Judgment. Order, dated Apr. 6, 2021 (ECF No. 56). Petitioners have elected not to
appeal. Motion for Fees, filed June 10, 2021. (ECF No. 58) at 3 (“Fees App.”).

        The Lommen Abdo law firm originally represented Petitioners with respect to Q.K.’s
vaccine related injury, and they have also assisted Petitioners with the recent Motion to Reopen
the Judgment. Petitioners have now filed a motion for a final award of attorney’s fees and costs.
Id. Petitioners request a final award of $22,257.10 in attorney’s fees and costs, for the work of
three attorneys (Ms. Kathleen M. Loucks, Esq., Ms. Sara N. Wilson, Esq., and Ms. Michelle K.
Kuhl, Esq.) as well as the supportive work of a paralegal. Fees App. at 1. Respondent reacted to
the fees request on June 22, 2021. See Response, dated June 22, 2021 (ECF No. 59). Respondent
is satisfied that the statutory requirements for an attorney’s fees and costs award are met in this
case, and otherwise defers calculation of a proper amount to be awarded to my discretion. Id. at 2,
3.


                                           ANALYSIS

I.     The Motion to Reopen Had Reasonable Basis

        In adopting the Vaccine Act, Congress sought to “establish a [f]ederal ‘no-fault’
compensation program under which awards can be made to vaccine-injured persons quickly, *634
easily, and with certainty and generosity.” H.R.Rep. No. 99–908, at 3 (2d Sess. 1986), reprinted
in 1986 U.S.C.C.A.N. 6344, 6344. “In keeping with this objective, the Vaccine Program employs
a liberal fee-shifting scheme.” Davis v. Sec’y of Health & Hum. Servs., 105 Fed. Cl. 627, 634 (Fed.
Cl. 2012) A prevailing petitioner is automatically entitled to “reasonable attorneys' fees” and
“other costs.” 42 U.S.C. § 300aa–15(e)(1)(A), (B). But even if a petitioner fails to carry his or her
burden of proof and does not establish entitlement, “the special master ... may award an amount of
compensation to cover petitioner's reasonable attorneys' fees and other costs incurred in any
proceeding on such petition if the special master ... determines that the petition was brought in
good faith and there was a reasonable basis for the claim.” 42 U.S.C. § 300aa–15(e)(1).

        Although Petitioners’ request to reopen the case was ultimately unsuccessful, the motion
was brought in good faith and arose from mostly-undisputed factual matters pertaining to
Petitioners’ recent change in circumstances. In addition, Petitioners previously prevailed via

                                                 2
          Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 3 of 6




settlement and received compensation through the Program, so the “greater” matter
unquestionably had reasonable basis (and arguably this means that fees arising in connection with
motions brought in association with it should be awarded). I therefore deem an additional fees and
costs award appropriate.

II.    Calculation of Reasonable Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the Davis exception). Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established general hourly rate ranges for attorneys
with different levels of experience who are entitled to the forum rate in the Vaccine Program, along
with the standards for evaluating where counsel should fall within the ranges. See McCulloch v.
Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr.
Sept. 1, 2015).

       Petitioners requests the following rates for their attorneys, based upon when the work was
performed:


                                    2020                  2021                     Total
 Ms. Kathleen M. Loucks,           $362.00               $365.00                 $11,103.00
 Esq.
 Ms. Sara N. Wilson, Esq.          $327.00                  -                      $588.60
 Ms. Michelle K. Kuhl,             $297.00               $300.00                  $5,467.50
 Esq.
 Ms. Esther J. Novak,              $137.00               $139.00                  $713.20
 Paralegal


See Fees App. at 4.


                                                 3
           Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 4 of 6




       Ms. Loucks (who practices in Minneapolis, Minnesota) proposes hourly rates for her own
time that are in line with comparably-experienced attorneys, and based upon the prevailing rate in
counsel’s area. The rates requested for Ms. Loucks (as well as the paralegal work done by Ms.
Novak in this case) are also consistent with what has been previously been awarded in the Program,
and in accordance with the Office of Special Masters’ fee schedule as well. 3 See, e.g., Halbrook
v. Sec’y of Health & Hum. Servs., No. 19-1572V, 2021 WL 1193541 (Fed. Cl. Spec. Mstr. Mar.
9, 2021); Reed v. Sec’y of Health & Hum. Servs., No. 17-352V, 2019 WL 7494953 (Fed. Cl. Spec.
Mstr. Nov. 25, 2019); Miron v. Sec’y of Health & Hum. Servs., No. 16-762V, 2017 WL 5386607
(Fed. Cl. Spec. Mstr. Oct. 30, 2017). I therefore find no cause to reduce them in this instance. I
otherwise deem the attorney time Ms. Loucks devoted to the matter to be reasonable, and will
award fees for all time requested herein that she and her paralegal billed.

        The fees requested for the other two attorneys who billed time to this matter, however,
require further analysis. First, the fees application indicates that Ms. Wilson “was specifically
consulted to review the trust in this matter to determine what changes were necessary for new
annuity funds to be placed in trust for [Q.K.] to be used by family in making modifications to the
home.” Fees App. at 6. She also “estimated the amount of fees necessary to make those changes
and those future fees were part of Petitioners’ motion.” Id. But the issue of determining what
changes were necessary was secondary to the primary question of whether the Judgment would be
reopened. Indeed—because I denied the primary relief requested, how to legally restructure the
annuity and its payments became moot. Such fees should, therefore, not have been incurred until
after the motion had been granted. I thus find the fees requested for Ms. Wilson 4 to be
unreasonable, and I will not award them. This results in a deduction of $588.60.

       Second, adjustments are also required for Ms. Kuhl’s time. The hours billed by Ms. Kuhl
were for “research on the legal theory, case law arguments and analysis to support Petitioners’
motion and reply brief…” Fees App. at 6. Work on such matters was reasonably incurred. But Ms.
Kuhl is not barred in the Court of Federal Claims. In order to be eligible to practice in the Vaccine
Program, an attorney must be admitted to practice before the Court, and thus a non-admitted
attorney cannot generally recover attorney's fees. Braden v. Sec'y of Health & Hum. Servs., No.
17-975V, 2020 WL 7867144 at *3 (Fed. Cl. Spec. Mstr. Nov. 18, 2020); Underwood v. Sec'y of
Health & Hum. Servs., No. 00-357V, 2013 WL 3157525, at *4 (Fed. Cl. Spec. Mstr. May 31,
2013); see also Vaccine Rule 14(a)(1). At best, non-admitted attorneys may be compensated for


3
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Jan. 5,
2021).

4
 In addition, Ms. Wilson is not barred in this Court. But (as discussed elsewhere in this Decision) attorneys who are
not admitted to practice before the Court of Federal Claims may only be awarded fees for their assistance on Vaccine
Program cases at a reduced rate. Majesty v. Sec’y of Health & Hum. Servs., No. 0410V, 2019 WL 2564851, at *3 (Fed.
Cl. Spec. Mstr. Apr. 12, 2019). Ms. Wilson’s time would therefore be subject to reduction even if I had found it was
properly incurred.


                                                         4
           Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 5 of 6




work on a Program case, but only at a rate consistent with that of a non-attorney, supportive role
akin to a paralegal. See Pearson v. Sec'y of Health & Hum. Servs., No. 17-489V, 2019 WL
7167552, at *4 (Fed. Cl. Spec. Mstr. Oct. 29, 2019) (citing Mackey v. Sec'y of Health & Hum.
Servs., No. 16-1289V, 2018 WL 3596801, at *5–6 (Fed. Cl. Spec. Mstr. May 10, 2018) (declining
to compensate a non-admitted attorney at an attorney rate, but instead awarding fees for non-
attorney-level work for work performed in a supportive role)); Razka v. Sec'y of Health & Hum.
Servs., No. 14-1224V, 2017 WL 3165479, at *3 (Fed. Cl. Spec. Mstr. June 30, 2017) (citation
omitted) (distinguishing rates of compensation available to admitted and non-admitted attorneys
practicing in the Vaccine Program).

        I therefore deem it appropriate to reduce Ms. Kuhl’s hourly rate to the corresponding
paralegal rate awarded in this case for Ms. Novak’s work, based upon the relevant year ($137/hour
for work performed in 2020, and $139/hour for work performed in 2021). Ms. Kuhl billed 7.5
hours in 2020 and 10.8 hours in 2021. Reduction to the paralegal rate for Ms. Kuhl’s time results
in a reduction of $2,938.80 in fees to be awarded.

III.    Calculation of Attorney’s Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        Petitioners seeks $4,384.80 in legal research costs, See Fees App. at 1. Such costs are
common to Vaccine Program cases, and were specifically required herein in connection with the
novel issue presented in this matter, and thus shall be awarded in full without reduction.



                                              CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of a final fees award, and based on the foregoing, I GRANT IN PART Petitioner’s Motion for
Attorney’s Fees and Costs. I award a total of $18,729.70, reflecting $14,344.90 5 in attorney’s fees

5This total figure consists of the following breakdown in attorney’s fees: Ms. Loucks ($11,103.00 requested fees)—
$11,103.00 awarded fees; Ms. Wilson ($588.60 requested fees)—$0.00 awarded fees; Ms. Kuhl ($5,467.50
requested fees)—$2,528.70 awarded fees; Ms. Novak (paralegal) ($713.20 requested fees)—$713.20 awarded fees.

                                                        5
            Case 1:10-vv-00717-UNJ Document 63 Filed 09/01/21 Page 6 of 6




and $4,384.80 in costs, in the form of a check made jointly payable to Petitioners and their attorney,
Ms. Loucks.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of this Decision. 6



         IT IS SO ORDERED.
                                                                                   s/ Brian H. Corcoran
                                                                                   Brian H. Corcoran
                                                                                   Chief Special Master




6
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           6
